Case 0:21-cv-60306-RS Document 51 Entered on FLSD Docket 09/15/2021 Page 1 of 1




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                             CASE NO. 21-60306-CIV-SMITH/VALLE

 BARBARA KANTOR,

         Plaintiff,

 v.

 TRIPP SCOTT, P.A.,

         Defendant.

 ________________________________________/

                  ORDER ADOPTING REPORT AND RECOMMENDATION

         This matter is before the Court on the Magistrate Judge’s Report and Recommendation to

 District Judge [DE 47], in which the Magistrate Judge recommends that Defendant’s Motion to

 Dismiss Plaintiff’s Class Action Complaint with Prejudice and Request for Attorney’s Fees [DE

 4] be denied. No objections have been filed to the Report and Recommendation. Thus, having

 reviewed Magistrate Judge Valle’s Report and Recommendation, the record, and given that no

 objections were filed, it is

         ORDERED that Defendant’s Motion to Dismiss Plaintiff’s Class Action Complaint with

 Prejudice and Request for Attorney’s Fees [DE 4] is DENIED.

         DONE AND ORDERED in Fort Lauderdale, Florida this 15th day of September, 2021.




 cc:     Counsel of record
